      Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JONATHAN HOEPPNER and
ANDREW TRAVIS CARTER

             Plaintiffs,

v.                                            Case No.

TADLOCK ROOFING, INC.,

             Defendant.
                                        /


                                  COMPLAINT

      Plaintiffs, Jonathan Hoeppner and Andrew Travis Carter sue Tadlock

Roofing, Inc. (“Tadlock”) and allege.


      1.     This is an action for unpaid overtime and other relief under Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                                 Jurisdiction and Venue

      2.     This Court has original jurisdiction of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

      3.     Venue is proper in this Court. Tadlock has its principal office in and

does business throughout this judicial district and division and a substantial part of
       Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 2 of 6




the events or omissions giving rise to the Plaintiffs’ claims occurred in this judicial

district and division.

                                        Parties

      4.     Tadlock is a Florida for-profit corporation doing business throughout

Florida, including this division and district, and may be served through its registered

agent CT Corporation System, 1200 South Pine Island Road, Plantation, FL.

      5.     Tadlock’s gross annual revenue has been in excess of $500,000.00 at

all relevant times.

      6.     At all relevant times, Tadlock is and has been an “employer” engaged

in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. § 203(d).

      7.       Each Plaintiff is an adult resident of the State of Florida and has been

employed by Tadlock as a roofing crew leader and/or roofer by Tadlock (or similar

title) at times during the three (3) years prior to the filing of this Complaint.

      8.     Plaintiffs are “employees” of Tadlock within the meaning of the FLSA.

                                     Factual Allegations

      9.     At all times relevant herein, Tadlock maintained a willful scheme to

deprive Plaintiffs of overtime compensation in violation of the FLSA.




                                       Page 2 of 6
       Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 3 of 6




       10.      Plaintiffs were employed by Tadlock as roofing crew leaders and/or

roofers installing roofing and other related materials. Their primary job duty was

non-exempt work.

       11.      Plaintiff were paid on what Tadlock has characterized as a “piece-

work” basis and were classified by Tadlock as “non-exempt” under the FLSA.

       12.      Plaintiffs were entitled to be paid overtime for all hours they worked in

excess of forty (40) hours in a work-week during the applicable limitations period

of this case.

       13.      Plaintiffs regularly worked in excess of forty (40) hours in a work week

and were not paid overtime.

       14.      Tadlock suffered and permitted Plaintiffs to work more than forty (40)

hours per week without overtime pay.

       15.      Tadlock has been aware, or should have been aware, that Plaintiffs

performed non-exempt work that required payment of overtime compensation.

Tadlock also required Plaintiffs to work long hours and on weekends, including

overtime hours, to complete all their job responsibilities.

       16.      Although they had a legal obligation to do so, Tadlock did not make,

keep, or preserve adequate or accurate records of the hours worked by Plaintiffs.




                                        Page 3 of 6
       Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 4 of 6




                        Violations of the Fair Labor Standards Act
                                 Failure to Pay Overtime

       17.    Plaintiffs restate and incorporate by reference the above paragraphs as

if fully set forth herein.

       18.    The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt

employees one and one-half times the regular rate of pay for all hours worked over

forty (40) hours per workweek.

       19.    Tadlock suffered and permitted Plaintiffs to work more than forty (40)

hours per week during weeks within the statutory period without paying them

overtime compensation.

       20.    Tadlock’s actions, policies, and practices described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiffs the required overtime pay.

       21.    As the direct and proximate result of Tadlock’s unlawful conduct,

Plaintiffs have suffered a loss of income in the form of overtime compensation to

which they were legally entitled.

       22.    Plaintiffs are entitled to liquidated damages and attorneys’ fees and

costs incurred in connection with this claim.

       23.    By failing to accurately record, report, and/or preserve records of hours

worked by Plaintiffs, Tadlock has failed to make, keep, and preserve records with

respect to each of its employees sufficient to determine their wages, hours, and other
                                        Page 4 of 6
          Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 5 of 6




conditions and practice of employment, in violation of the FLSA, 29 U.S.C. § 201,

et seq.

          24.   The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Tadlock knew, or showed reckless

disregard, of the fact that its compensation practices were in violation of these laws.

                                    Prayer for Relief

          WHEREFORE, Plaintiffs pray for relief as follows:

          A.    A finding that Tadlock has violated the FLSA;

          B.    A finding that Tadlock’s violations of the FLSA were willful;

          C.    Judgment against Tadlock in the amount of Plaintiffs’ unpaid overtime

wages at the applicable overtime rates and in an additional and equal amount as

liquidated/statutory damages under 29 U.S.C. § 216(b);

          D.    Judgment against Tadlock awarding Plaintiffs all reasonable costs and

attorneys’ fees pursuant to 29 U.S.C. § 216(b);

          E.    Judgment against Tadlock awarding prejudgment interest (to the extent

liquidated damages are not awarded) and post-judgment interest as provided by law;

and

          F.    All further relief as the Court deems just and equitable.




                                        Page 5 of 6
Case 4:20-cv-00525-MW-MAF Document 1 Filed 11/05/20 Page 6 of 6




                            s/Sean Culliton
                            SEAN CULLITON
                            Fla. Bar No. 0986232
                            Sean Culliton, Esq., LLC
                            285 Pinewood Drive
                            Tallahassee, FL 32303
                            (850) 385-9455
                            (813) 441-1999 (fax)
                            Sean@seancullitonlaw.com

                            s/John C. Davis
                            JOHN C. DAVIS
                            Fla. Bar No. 0827770
                            Law Office of John C. Davis
                            623 Beard Street
                            Tallahassee, FL, 32303
                            (850) 222-4770
                            (850) 222-3119 (fax)
                            john@johndavislaw.net

                            Attorneys for Plaintiffs




                           Page 6 of 6
